Citation Nr: 0832795	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-08 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Entitlement to an initial compensable rating for an 
appendectomy scar.  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1951 to August 
1955 and from October 1955 to November 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for residual scarring from an appendectomy, and denied a 
claim to reopen for service connection for bilateral hearing 
loss.  


FINDINGS OF FACT

1.  In a February 2004 decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss because the evidence did not show that the 
veteran's bilateral hearing loss was incurred in or 
aggravated by service.  Although provided notice of this 
decision on February 25, 2004, the veteran did not perfect an 
appeal thereof.

2.  Evidence associated with the claims file since the 
February 2004 decision does not relate to an unestablished 
fact, and is of insufficient significance to raise a 
reasonable possibility of substantiating the veteran's 
current claim for service connection for bilateral hearing 
loss. 

3.  Throughout the rating period on appeal, the veteran's 
appendectomy scar has not been unstable or painful upon 
examination, and there is no underlying soft tissue damage, 
frequent loss of skin, or functional limitation attributable 
to the scar.  


CONCLUSIONS OF LAW

1.  Evidence received since the time of the aforementioned 
rating decision is not new and material, and insufficient to 
reopen the veteran's claim for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

2.  The criteria for a compensable rating for an appendectomy 
scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.31, 4.40, 4.118; 
Diagnostic Codes (DC) 7801, 7802, 7803, 7804, and 7805 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim for a compensable rating for his 
appendectomy scar arises from his disagreement with the 
initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Board has 
characterized the issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson held that a claim for an initial 
disability rating is distinct from a claim for increased 
rating, the requirements of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), are not applicable to the present claims.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are still 
applicable.  A veteran attempting to reopen a previously 
adjudicated claim must be notified of the elements of his 
claim and of the definition of "new and material evidence."  
Notice must be given of precisely what evidence would be 
necessary to reopen a claim, depending upon the basis of any 
previous denial of the claim.   
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In June 2006, the AOJ sent the veteran a letter in which he 
was informed of the requirements needed to reopen a claim 
based on new and material evidence.  Also, in accordance with 
the requirements of VCAA, the letters informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's most recent VA treatment records and 
personal statements, and in October 2006 he was afforded a 
formal VA examination as to his scar claim.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence for the rating 
period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

I.  New and Material Evidence - Bilateral Hearing Loss 

In a February 2004 rating decision, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
was denied.  The veteran was notified of the denial, but he 
did not file a notice of disagreement to initiate an appeal.  
As such, the February 2004 rating decision became final.  38 
U.S.C.A. § 7105(c).

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured. 38 U.S.C.A. § 5108.   In May 2004, the 
veteran requested that his claim for service connection for 
bilateral hearing loss be reopened.  Pursuant to section 
5108, when a claim to reopen is presented, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108;  38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence received prior to the February 2004 
rating decision included service medical records, VA medical 
records, and a February 2004 VA audiological examination.  
The VA examiner found that the veteran exhibited a moderate 
hearing loss bilaterally; however, given the veteran's normal 
hearing at separation and an October 1960 audiogram that also 
reflected hearing within normal limits, the examiner 
concluded that it was unlikely that his hearing loss was 
related to in-service noise exposure.  The RO subsequently 
denied the veteran's claim for service connection because 
there was no evidence linking his current hearing loss to 
service.  Furthermore, the veteran was unable to show any 
continuity of symptomatology since his separation from 
service.   

Evidence received since the February 2004 rating decision 
includes VA treatment records from December 2002 to July 
2006, and the veteran's own statements in support of his 
claim.  The veteran's statements and VA treatment notes are 
"new," in as much as they were not of record at the time of 
the February 2004 rating decision.  However, none of the new 
evidence is material as it does not show that the veteran's 
current bilateral hearing loss is etiologically related to 
his active duty service.  The treatment records merely show 
continuing treatment for hearing loss; they do not indicate 
that the veteran's hearing loss is in anyway related to his 
military service.  As such, the new evidence does not raise a 
reasonable possibility of substantiating the veteran's claim.

As to the veteran's own statements in support of his claim, 
he has asserted that his current bilateral hearing loss is 
causally related to active service.  In a June 2006 
statement, he stated that his supply office was located on 
the flight line where the military airplanes were located and 
that he was often exposed to jet noise.  He was provided with 
ear plugs to help reduce such exposure.  In his November 2006 
notice of disagreement, he again asserted that his hearing 
was damaged from exposure to aircraft noise and that it 
directly caused his current hearing loss.  The Board 
acknowledges the veteran is competent to give evidence about 
what he experienced; he is competent to discuss his current 
pain and other experienced symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, the veteran has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this sense, these lay statements regarding 
etiology, do not rise to the level of materiality because 
they do not raise a reasonable possibility of substantiating 
his claim.  

In sum, the evidence of record does not support a finding 
that new and material evidence has been submitted to reopen 
the veteran's claims.  The evidence of record after the 
February 2004 rating decision is new because it was not 
previously before the RO.  38 C.F.R. § 3.156(a).  But the 
newly submitted evidence of record is not material.  The 
service connection claim was originally denied and then not 
reopened because the evidence failed to demonstrate a 
relationship between bilateral hearing loss active service.  
The newly submitted VA medical records only indicate 
continuing treatment for hearing loss and fittings for 
hearing aids.  The lay statements are duplicative and 
cumulative because they address in-service noise exposure and 
current hearing loss.  These statements do not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, a relationship between the disabilities and active 
service.  Thus, there is no new and material evidence and the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss is not reopened.

As new and material evidence to reopen a finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

II.  Increased Rating - Appendectomy Scar 

The veteran is assigned a noncompensable evaluation for an 
appendectomy scar, effective May 19, 2006.  He claims 
entitlement to a compensable evaluation.  

As the present appeal stems from an initial rating 
assignment, the Board must consider the entire time period 
involved, and contemplate staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's appendectomy scar is rated pursuant to 
Diagnostic Code 7804.  Under Diagnostic Code 7804, a 10 
percent evaluation is warranted for scars that are 
superficial and painful upon examination.  Note (1) to that 
Code section states that a superficial scar is one not 
associated with underlying soft tissue damage.  

In the present case, the veteran complained of intermittent 
discomfort of the lower right quadrant at his October 2006 VA 
examination.  Objectively, however, there was no pain upon 
examination; no adherence to the underlying tissue; no 
irregularity, atrophy, or alteration of the skin texture was 
found; and the scar was not unstable or elevated.  The 
examiner concluded that there was no limitation of motion or 
function caused by the scar, and that it was essentially 
superficial in nature.  

Based on the above, a compensable evaluation for the 
veteran's service-connected scar is not warranted under 
Diagnostic Code 7804.

The Board has also considered whether Diagnostic Code 7805 
may serve as a basis for an increased rating here.  Under 
Diagnostic Code 7805, "scars, other," are to be rated based 
on limitation of motion of the part affected.  However, the 
objective evidence of record does not demonstrate any 
limitation of motion associated with the scar.  Thus, an 
increased rating under Diagnostic Code 7805 is not for 
application.  

The Board has considered whether any alternate Diagnostic 
Codes could enable a compensable evaluation here.  However, 
as the scars in question do not involve the head, face or 
neck, Diagnostic Code 7800 does not apply.  Moreover, because 
there is no demonstration that the scars cause limited 
motion, Diagnostic Code 7801 is similarly inapplicable.  
Additionally, as there is no demonstration that the veteran's 
scar encompasses an area exceeding 144 square inches, a 
compensable evaluation is not possible under Diagnostic Code 
7802, for scars other than the head, face or neck that are 
superficial and that do not cause limited motion.  Finally, 
because the scars were not shown to be unstable, Diagnostic 
Code 7803, for superficial unstable scars, does not apply.  
There are no other relevant Code sections for consideration.   

In conclusion, the evidence reveals that the veteran's 
appendectomy scar is manifested by symptoms consistent with 
the currently assigned noncompensable rating under Diagnostic 
Code 7804.  There is no basis for assignment of an increased 
evaluation.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

New and material evidence not having been received; the claim 
for entitlement to service connection for bilateral hearing 
loss is not reopened.

Entitlement to a compensable initial rating for an 
appendectomy scar is denied.  




____________________________________________
MICHAEL D. MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


